Case 5:15-cr-20642-JEL-MKM ECF No. 154, PageID.917 Filed 06/05/20 Page 1 of 2




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


United States of America,

                        Plaintiff,      Case No. 15-20642

v.                                      Judith E. Levy
                                        United States District Judge
Mance Hardiman (D4),
                                        Mag. Judge Mona K. Majzoub
                        Defendant.

________________________________/

     ORDER DENYING AS MOOT DEFENDANT’S MOTION FOR
              COMPASSIONATE RELEASE [138]

      This case is before the Court on Defendant Mance Hardiman’s May

7, 2020 motion for compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A). On May 19, 2020, the United States informed the Court

that the Bureau of Prisons approved Defendant for home confinement

effective June 2, 2020. On June 2, 2020 the United States confirmed that

Defendant had transitioned into home confinement. Accordingly,

Defendant’s May 7 motion is DENIED as moot.

      IT IS SO ORDERED.

Dated: June 5, 2020                      s/Judith E. Levy
Ann Arbor, Michigan                      United States District Judge
Case 5:15-cr-20642-JEL-MKM ECF No. 154, PageID.918 Filed 06/05/20 Page 2 of 2




                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on June 5, 2020.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager
